DETAILED ACTION

Application Status
	Claims 1-17 are pending and have been examined in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 109203906 A).
With respect to claims 1-9, Chen discloses: 
A clamp (5, Fig. 1) for securing a link member (3) to a rod (6), the clamp comprising: two clamp members (opposing sides of 5), each of the two clamp members having a longitudinally extending inner recessed portion (hole through opposing sides of 5 receiving 6, illustrated in Fig. 2) for receiving the rod; multiple apertures (illustrated, not numbered) along a peripheral edge portion of each of the two clamp members; and at least one fastening means (bolt, illustrated not numbered, Fig. 2),
Wherein the clamp is configured for securing the link member to the rod in one of the multiple apertures (see Fig. 2),
Wherein the clamp is configured to partially surround an outer surface of the rod (see Fig. 2),
Wherein the rod is a sway bar for a vehicle (“adjustable anti-roll bar”, paragraph [0023]),
Wherein the at least one fastening means comprises a bolt (“bolts”, paragraph [0027]),
Wherein the link member is pivotable (pivot connection illustrated at “1”, Fig. 2), 
Wherein the link member comprises a sleeve (rod end bearing (4) is sleeved on support rod (3), see paragraph [0025]),
Wherein the link member is coupled to an outer surface of one of the two clamp members (mounting nut illustrated on outside surface of clamp, Fig. 2),
Wherein the link member is provided between the two clamp members.
	With respect to claims 10-17, Chen discloses:
	A sway bar clamp (5, Fig. 1) in combination with a sway bar (6) for securing a link member (3) to a sway bar (6) of a vehicle, the sway bar clamp comprising: two clamp members (opposing sides of 5), each of the two clamp members having a longitudinally extending inner recessed portion (hole through opposing sides of 5 receiving 6, illustrated in Fig. 2) for receiving the sway bar; multiple apertures (illustrated, not numbered) along a peripheral edge portion of each of the two clamp members; and at least one fastening means (bolt, illustrated, not numbered),
	Wherein the sway bar clamp is configured for securing the link member to the sway bar in one of the multiple apertures (see Fig. 2),
	Wherein the sway bar clamp is configured to partially surround an outer surface of the sway bar (see Fig. 2),
Wherein the at least one fastening means comprises a bolt (“bolts”, paragraph [0027]),
Wherein the link member is pivotable (pivot connection illustrated at “1”, Fig. 2).
With respect to claims 15-17, Chen discloses:

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses clamps for sway bars and clamps in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616